Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-13, 16) in the reply filed on 6/11/2021 is acknowledged.
Claims 14-15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
	Following an interview with the Examiner on 6/17/2021, amended claims 1, 3, 10-11, submitted on 6/22/2021, and previously pending claims 4-8, 12-13, and 16, are under consideration by the Examiner.
	Claims 2, 9, 14, and 17 have been canceled.
Information Disclosure Statement: 
3.	The information disclosure statements filed on 6/5/2020, and 9/26/2019, have been received and comply with the provisions of 37 CFR §1.97 and §1.98. Signed and dated copies of the PTO-1449 forms are attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Jung-Kay Chiu on 6/29/2021.

5.	The application has been amended as follows:

IN THE CLAIMS:

	In claim 1, line 5, after “gp33 peptide”, delete “of having”, substitute therefor 
--consisting of--.

6.	Claims 1, 3-8, 10-13, and 16, are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
	None of the prior art of record describe or suggest a method for inducing Tc22 lineage T cells from a population of CD8+ T cells, the method comprising: a) providing a population of CD8+ T cells; b) activating the population of CD8+ T cells by culturing or contacting the population with at least one of (i) anti-CD3 antibody and (ii) gp33 peptide consisting of the amino acid sequence set forth in SEQ ID NO. 1; and c) culturing or contacting the population of CD8+ T cells with IL-6 and wherein the Tc22 lineage T cells are CD8+/lL-22+/lL17-/IFNγlow.
+ T cells for treatment of cancer.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646